         Case 8:19-cv-02431 Document 1 Filed 12/17/19 Page 1 of 8 Page ID #:1



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10 STRIKE 3 HOLDINGS, LLC,                           Case Number: 8:19-cv-2431
11                       Plaintiff,                  COMPLAINT FOR COPYRIGHT
                                                     INFRINGEMENT - DEMAND FOR
12 vs.                                               JURY TRIAL
13 JOHN DOE subscriber assigned IP
     address 47.146.163.85,
14
                         Defendant.
15

16

17         Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this
18 complaint against John Doe subscriber assigned IP address 47.146.163.85, and

19 alleges as follows:

20                                        Introduction
21         1.    This is a case about the ongoing and wholesale copyright
22 infringement of Plaintiff’s motion pictures by Defendant, currently known only by

23 an IP address.

24         2.    Plaintiff is the owner of award winning, critically acclaimed adult
25 motion pictures.

26         3.    Strike 3’s motion pictures are distributed through the Blacked, Tushy,
27 Vixen, Tushy Raw and Blacked Raw adult websites and DVDs. With millions of

28 unique visitors to its websites each month, the brands are famous for redefining
                                                 1

                                  Complaint – Demand for Jury Trial
        Case 8:19-cv-02431 Document 1 Filed 12/17/19 Page 2 of 8 Page ID #:2



 1 adult content, creating high-end, artistic, and performer-inspiring motion pictures

 2 produced with a Hollywood style budget and quality.

 3          4.   Defendant is, in a word, stealing these works on a grand scale. Using
 4 the BitTorrent protocol, Defendant is committing rampant and wholesale

 5 copyright infringement by downloading Strike 3’s motion pictures as well as

 6 distributing them to others. Defendant did not infringe just one or two of Strike

 7 3’s motion pictures, rather, Defendant has been recorded infringing 76 movies

 8 over an extended period of time.

 9          5.   Although Defendant attempted to hide this theft by infringing
10 Plaintiff’s content anonymously, Defendant’s Internet Service Provider (“ISP”),

11 Frontier Communications, can identify Defendant through his or her IP address

12 47.146.163.85.

13          6.   In an effort to conserve Federal judicial resources, Strike 3 originally
14 moved to discover Defendant’s identity utilizing a state court procedure in Florida

15 where Strike 3’s infringement detection servers are located. Defendant objected

16 asserting that the action is more properly litigated in the federal court of his or her

17 domicile. Because Plaintiff is amenable to litigating the matter in either forum,

18 this suit was initiated.

19          7.   This is a civil action seeking damages under the United States
20 Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright

21 Act”).

22                                Jurisdiction and Venue
23          8.   This Court has subject matter jurisdiction over this action pursuant to
24 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over

25 copyright actions).

26          9.   This Court has personal jurisdiction over Defendant because
27 Defendant used an Internet Protocol address (“IP address”) traced to a physical

28 address located within this District to commit copyright infringement. Therefore:
                                                2

                                 Complaint – Demand for Jury Trial
        Case 8:19-cv-02431 Document 1 Filed 12/17/19 Page 3 of 8 Page ID #:3



 1 (i) Defendant committed the tortious conduct alleged in this Complaint in this

 2 State; and, (ii) Defendant resides in this State and/or; (iii) Defendant has engaged

 3 in substantial – and not isolated – business activity in this State.

 4         10.   Plaintiff used IP address geolocation technology by Maxmind Inc.
 5 (“Maxmind”), an industry-leading provider of IP address intelligence and online

 6 fraud detection tools, to determine that Defendant’s IP address traced to a physical

 7 address in this District. Over 5,000 companies, along with United States federal

 8 and state law enforcement, use Maxmind’s GeoIP data to locate Internet visitors,

 9 perform analytics, enforce digital rights, and efficiently route Internet traffic.

10         11.   To ensure that Defendant’s IP address accurately traced to this
11 District, Plaintiff inputted Defendant’s IP address into Maxmind’s GeoIP database

12 twice: first when it learned of the infringement and again, just prior to filing this

13 lawsuit.

14         12.   Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this
15 district because: (i) a substantial part of the events or omissions giving rise to the

16 claims occurred in this District; and, (ii) the Defendant resides (and therefore can

17 be found) in this District and resides in this State. Additionally, venue is proper in

18 this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases) because

19 Defendant or Defendant’s agent resides or may be found in this District.

20                                          Parties
21         13.   Strike 3 is a Delaware limited liability company located at 2140 S.
22 Dupont Hwy, Camden, DE.

23         14.   Plaintiff currently can only identify Defendant by his or her IP
24 address. Defendant’s IP address is 47.146.163.85. Defendant’s name and address

25 can be provided by Defendant’s Internet Service Provider.

26                                  Factual Background
27                        Plaintiff’s Award-Winning Copyrights
28         15.   Strike 3’s subscription based websites proudly boast a paid
                                                3

                                 Complaint – Demand for Jury Trial
        Case 8:19-cv-02431 Document 1 Filed 12/17/19 Page 4 of 8 Page ID #:4



 1 subscriber base that is one of the highest of any adult-content sites in the world.

 2 Strike 3 also licenses its motion pictures to popular broadcasters and Strike 3’s

 3 motion pictures are the number one selling adult DVDs in the United States.

 4        16.    Strike 3’s motion pictures and websites have won numerous awards,
 5 such as “best cinematography,” “best new studio,” and “adult site of the year.”

 6        17.    Strike 3’s motion pictures have had positive global impact, leading
 7 more adult studios to invest in better content, higher pay for performers, and to

 8 treat each performer with respect and like an artist.

 9        18.    Unfortunately, Strike 3, like a large number of other makers of
10 motion picture and television works, is plagued by Internet piracy. Often

11 appearing among the most infringed popular entertainment content on torrent

12 websites, Strike 3’s motion pictures are among the most pirated content in the

13 world.

14              Defendant Used the BitTorrent File Distribution Network
15                           to Infringe Plaintiff’s Copyrights
16        19.    BitTorrent is a system designed to quickly distribute large files over
17 the Internet. Instead of downloading a file, such as a movie, from a single source,

18 BitTorrent users are able to connect to the computers of other BitTorrent users to

19 simultaneously download and upload pieces of the file from and to other users.

20        20.    To use BitTorrent to download a movie, the user must obtain a
21 “torrent” file for that movie, from a torrent website. The torrent file contains

22 instructions for identifying the Internet addresses of other BitTorrent users who

23 have the movie, and for downloading the movie from those users. Once a user

24 downloads all of the pieces of that movie from the other BitTorrent users, the

25 movie is automatically reassembled into its original form, ready for playing.

26        21.    BitTorrent’s popularity stems from the ability of users to directly
27 interact with each other to distribute a large file without creating a heavy load on

28 any individual source computer and/or network. It enables Plaintiff’s motion
                                               4

                                Complaint – Demand for Jury Trial
        Case 8:19-cv-02431 Document 1 Filed 12/17/19 Page 5 of 8 Page ID #:5



 1 pictures, which are often filmed in state of the art 4kHD, to be transferred quickly

 2 and efficiently. Moreover, BitTorrent is designed so that the more files a user

 3 offers for download to others, the faster the user’s own downloads become. In

 4 this way, each user benefits from illegally distributing other’s content and

 5 violating copyright laws.

 6        22.    Each piece of a BitTorrent file is assigned a unique cryptographic
 7 hash value.

 8        23.    The cryptographic hash value of the piece (“piece hash”) acts as that
 9 piece’s unique digital fingerprint. Every digital file has one single possible

10 cryptographic hash value correlating to it. The BitTorrent protocol utilizes

11 cryptographic hash values to ensure each piece is properly routed amongst

12 BitTorrent users as they engage in file sharing.

13        24.    The entirety of the digital media file also has a unique cryptographic
14 hash value (“file hash”), which acts as a digital fingerprint identifying the digital

15 media file (e.g. a movie). Once infringers complete the downloading of all pieces

16 which comprise a digital media file, the BitTorrent software uses the file hash to

17 determine that the file is complete and accurate.

18        25.    Defendant used the BitTorrent file network to illegally download and
19 distribute Plaintiff’s copyrighted motion pictures.

20        26.    Plaintiff has developed, owns and operates an infringement detection
21 system.

22        27.    Plaintiff’s infringement detection system established direct TCP/IP
23 connections with the Defendant’s IP address, as outlined on Exhibit A, while

24 Defendant was using the BitTorrent file distribution network.

25        28.    While Defendant was infringing, Plaintiff’s infringement detection
26 system downloaded from Defendant one or more pieces of the digital media files

27 containing Strike 3’s motion pictures listed on Exhibit A (“Works”), as identified

28 by the hash value associated with the metadata to the torrent file correlating to the
                                                5

                                 Complaint – Demand for Jury Trial
        Case 8:19-cv-02431 Document 1 Filed 12/17/19 Page 6 of 8 Page ID #:6



 1 Works.

 2         29.   A full copy of each digital media file was downloaded from the
 3 BitTorrent file distribution network, and it was confirmed through independent

 4 calculation that the file hash correlating to the file hash associated with Plaintiff’s

 5 copyrighted movie downloaded by Defendant.

 6         30.   Defendant downloaded, copied, and distributed Plaintiff’s Works
 7 without authorization.

 8         31.   At no point did Plaintiff’s infringement detection system upload
 9 content to any BitTorrent user.

10         32.   The digital media files have been verified to contain a digital copy of
11 a motion picture that is identical (or alternatively, strikingly similar or

12 substantially similar) to Plaintiff’s corresponding original copyrighted Works.

13         33.   Defendant’s infringement was continuous and ongoing. Absent this
14 lawsuit, Plaintiff knows of no way to effectively prevent Defendant from

15 infringing Plaintiff’s motion pictures.

16         34.   Plaintiff owns the copyrights to the Works and the Works have been
17 registered with the United States Copyright Office.

18         35.   The United States Copyright Office registration information for the
19 Works, including the registration number, is outlined on Exhibit A.

20         36.   Plaintiff is entitled to seek statutory damages and attorneys’ fees
21 under 17 U.S.C. § 501 of the United States Copyright Act.

22                                         COUNT I
23                              Direct Copyright Infringement
24         37.   The allegations contained in paragraphs 1-36 are hereby re-alleged as
25 if fully set forth herein.

26         38.   Plaintiff is the owner of the Works, which are each an original work
27 of authorship.

28         39.   Defendant copied and distributed the constituent elements of
                                                 6

                                  Complaint – Demand for Jury Trial
        Case 8:19-cv-02431 Document 1 Filed 12/17/19 Page 7 of 8 Page ID #:7



 1 Plaintiff’s Works using the BitTorrent protocol.

 2        40.    At no point in time did Plaintiff authorize, permit or consent to
 3 Defendant’s copying, distribution, performance and/or display of its Works,

 4 expressly or otherwise.

 5        41.    As a result of the foregoing, Defendant violated Plaintiff’s exclusive
 6 right to:

 7        (A)    Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1)
 8 and 501;

 9        (B)    Distribute copies of the Works to the public by sale or other transfer
10 of ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3)

11 and 501;

12        (C)    Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4)
13 and 501, by showing the Works’ images in any sequence and/or by making the

14 sounds accompanying the Works’ audible and transmitting said performance of

15 the work, by means of a device or process, to members of the public capable of

16 receiving the display (as set forth in 17 U.S.C. § 101’s definitions of “perform”

17 and “publicly” perform); and

18        (D)    Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5)
19 and 501, by showing individual images of the works non-sequentially and

20 transmitting said display of the works by means of a device or process to members

21 of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

22 definition of “publicly” display).

23        42.    Defendant’s infringements were committed “willfully” within the
24 meaning of 17 U.S.C. § 504(c)(2).

25        WHEREFORE, Plaintiff respectfully requests that the Court:
26        (A)    Permanently enjoin Defendant from continuing to infringe Plaintiff’s
27 copyrighted Works;

28        (B)    Order that Defendant delete and permanently remove the digital
                                               7

                                Complaint – Demand for Jury Trial
        Case 8:19-cv-02431 Document 1 Filed 12/17/19 Page 8 of 8 Page ID #:8



 1 media files relating to Plaintiff’s Works from each of the computers under

 2 Defendant’s possession, custody or control;

 3        (C)   Order that Defendant delete and permanently remove the infringing
 4 copies of the Works Defendant has on computers under Defendant’s possession,

 5 custody or control;

 6        (D)   Award Plaintiff statutory damages per infringed work pursuant to
 7 17 U.S.C. § 504(a) and (c);

 8        (E)   Award Plaintiff its reasonable attorneys’ fees and costs pursuant to
 9 17 U.S.C. § 505; and

10        (F)   Grant Plaintiff any other and further relief this Court deems just and
11 proper.

12                          DEMAND FOR A JURY TRIAL
13        Plaintiff hereby demands a trial by jury on all issues so triable.
14        DATED this 17th day of December, 2019.
15                                           Law Offices of Lincoln Bandlow, P.C.
16                                           s/ Lincoln D. Bandlow
                                             Lincoln D. Bandlow, Esq.
17

18

19

20

21

22

23

24

25

26

27

28
                                                8

                                 Complaint – Demand for Jury Trial
